Exhibit 99.1 3-305 Industrial Parkway South Aurora, Ontario, Canada, L4G 6X7 Phone:(905) 841-2300 Fax:(905) 841-2244 Web:www.helixbiopharma.com March 10, 2010 NEWS RELEASE HELIX BIOPHARMA CORP. ANNOUNCES FISCAL Q2 2010 RESULTS (Aurora, Ontario) – Helix BioPharma Corp. (TSX, FSE: HBP / OTCQX: HXBPF) today announced financial results for the second quarter ended January 31, 2010. HIGHLIGHTS · Helix’s GMP clinical batch of L-DOS47 has been manufactured and vialed, and is currently undergoing quality control testing. · Announced that enrollment in the ongoing Phase II clinical trial of Topical Interferon Alpha-2b in patients with anogenital warts ("AGW") in Sweden and Germany was completed, with the required 120th patient randomized to enter the trial. · Announced positive preliminary primary endpoint findings from the ongoing Phase II pharmacokinetic clinical study of Topical Interferon Alpha-2b in patients with low-grade cervical lesions. RESULTS FROM OPERATIONS Three and six month periods ended January 31, 2010 compared to the same period in the previous year Loss for the period The Company recorded a loss of $3,675,000 and $7,148,000, respectively for the three and six month periods ended January 31, 2010 for a loss per common share of $0.06 and $0.12, respectively. In the comparative three and six month periods ended January 31, 2009, the Company recorded a loss of $4,252,000 and $6,573,000 respectively, for a loss per common share of $0.08 and $0.13, respectively. Revenues Revenues totaled $1,121,000 and $2,141,000 respectively for the three and six month periods ended January 31, 2010 and represent an increase of $258,000 (29.9%) and $159,000 (8.0%) when compared to the three and six month periods ended January 31, 2009. Product revenues totaled $1,012,000 and $1,915,000 respectively for the three and six month periods ended January 31, 2010 and represent an increase of $272,000 (36.8%) and $254,000 (15.3%) when compared to the three and six month periods ended January 31, 2009.Product revenue was higher in every product category for both the three and six month periods ended January 31, 2010 with the majority of the product revenue increase represented by the combined sales of MonoviscTM andOrthovisc®.The Company commenced distribution of MonoviscTM in Canada during the fiscal first quarter of 2010.While both products are used in the treatment of osteoarthritis, patients follow a three-injection regimen when using Orthovisc® and only a single injection regimen when being treated with MonoviscTM. License fees and royalties totaled $109,000 and $226,000 respectively for the three and six month periods ended January 31, 2010 and represent a decrease of $14,000 (11.4%) and $95,000 (29.6%) when compared to the three and six month periods ended January 31, 2009. The decrease in license fees and royalty revenues reflects a US$75,000 termination payment from Lumera Corporation (“Lumera”) in the first quarter of fiscal 2009.Excluding the Lumera termination payment, license fees and royalty revenues are comprised solely of royalties related to sales of Klean-Prep® outside of Canada. 1 of 5 Cost of sales and margins Cost of sales totaled $461,000 and $879,000 respectively for the three and six month periods ended January 31, 2010 (three and six month periods ended January 31, 2009 were $338,000 and $785,000 respectively).Margins, on a percentage basis, for the three and six month periods ended January 31, 2010 were 54.4% and 54.1% (three and six month periods ended January 31, 2009 were 54.3% and 52.7% respectively).The increase in margins reflects higher margins on the sales of MonoviscTM (and to a lesser extent, Orthovisc®.) Research & development Research and development costs for the three and six month periods ended January 31, 2010 totaled $2,335,000 and $5,260,000 respectively (three and six month periods ended January 31, 2009 were $2,734,000 and $4,502,000 respectively).Lower research and development costs for the three month period ended January 31, 2010 mainly reflect lower costs associated with the stage of development of the Company’s topical interferon programs.The clinical portion of Helix’s current ano-genital warts (AGW) Phase II trial in Europe is in the late stages, the Company having announced on November 5, 2009 that it had completed enrollment of the 120 patientssought for the trial.With respect to the low-grade cervical lesion therapeutic indication (previously referred to as “cervical dysplasia” or “LSIL”), on February 12, 2010, the Company announced preliminary findings for the first ten patients that have completed the pharmacokinetic primary endpoint portion of the ongoing Phase II study, and its intention to conclude patient recruitment once a further two patients have done so.Research and development costs for the Company’s L-DOS47 program were flat for the three month period ended January 31, 2010 when compared to the prior year.The increase in research and development expenditures for the six month period ended January 31, 2010 is mainly attributable to the L-DOS47 program, which includes ongoing laboratory studies,preparations for definitive rodent and primate toxicology studies and the ongoing L-DOS47 manufacturing campaign in anticipation offurnishing product for future clinical testing. Operating, general & administration Operating, general and administration expenses for the three and six month periods ended January 31, 2010 totaled $770,000 and $1,446,000 respectively (three and six month periods ended January 31, 2009 were $1,191,000 and $2,124,000 respectively).The reduction in operating, general and administration expenditures is the result of higher costs in fiscal 2009 associated with the filing of a Form 20-F registration statement with the SEC which became effective during the third quarter of fiscal 2009, the implementation of a new financial reporting system which was completed early in the second quarter of fiscal 2009, lower investor and media relations expenditures and associated marketing materials and consulting services which have since been terminated. Sales and marketing Sales and marketing expenses for the three and six month periods ended January 31, 2010 totaled $298,000 and $559,000 respectively (three and six month periods ended January 31, 2009 were $249,000 and $499,000 respectively).The increase in sales and marketing expenditures is the result of increased marketing and promotion costs associated with the product launch of MonoviscTM. Amortization of intangible and capital assets Amortization of intangible assets for the three and six month periods ended January 31, 2010 totaled $nil and $nil respectively (three and six month periods ended January 31, 2009 were $3,000 and $6,000 respectively).Management determined the carrying value of intangible assets was impaired and wrote down the balance at July 31, 2009.Amortization of capital assets for the three and six month periods ended January 31, 2010 totaled $107,000 and $205,000 respectively (three and six month periods ended January 31, 2009 were $63,000 and $127,000 respectively). Stock-based compensation Stock-based compensation expense for the three and six month periods ended January 31, 2010 totalled $605,000 and $765,000 respectively (three and six month periods ended January 31, 2009 were $631,000 and $631,000 respectively).The stock-based compensation expense in fiscal 2010 relates to the ongoing amortization of compensation costs of stock options granted on December 17, 2008, and December 14, 2009, respectively over their vesting period. Interest income Interest income for the three and six month periods ended January 31, 2010 totaled $10,000 and $24,000 respectively (three and six month periods ended January 31, 2009 were $100,000 and $305,000 respectively). The decrease in interest income in fiscal 2010 reflects lower interest rates earned on deposits and lower cash balances. 2 of 5 Foreign exchange gain/loss Foreign exchange losses for the three and six month periods ended January 31, 2010 totaled $230,000 and $188,000 respectively (three and six month periods ended January 31, 2009 were a gain of $18,000 and a loss of $132,000 respectively).Foreign exchange gains and losses are mainly the result of the foreign currency translation of the Company’s integrated foreign operation in Ireland as well as a value added tax receivable, both denominated in Euro dollars. Income taxes Income tax expense for the three and six month periods ended January 31, 2010 totaled $nil and $11,000 respectively (three and six month periods ended January 31, 2009 were $24,000 and $54,000 respectively) .All income taxes are attributable to the Company’s operations in Ireland. CASH FLOW Operating activities Cash used in operating activities for the three and six month periods ended January 31, 2010 totaled $3,098,000 and $5,446,000 respectively, including a net loss of $3,675,000 and $7,148,000 respectively. Cash used in operating activities for the three and six month periods ended January 31, 2009 totaled $3,256,000 and $4,874,000 respectively, including a net loss of $4,252,000 and $6,573,000 respectively. Significant adjustments for the three and six month periods ended January 31, 2010 include amortization of capital assets of $107,000 and $205,000 respectively (2009 – $63,000 and $127,000), amortization of intangible assets of $nil and $nil respectively (2009 – $3,000 and $6,000), deferred lease credits of $5,000 and $13,000 (2009 – $nil and $nil), stock-based compensation related to earlier stock option grants of $605,000 and $765,000 respectively (2009 – $631,000 and $631,000), foreign exchange losses of $230,000 and $188,000 respectively (2009 – $18,000 gain and $132,000 loss) and changes in non-cash working capital balances related to operations of $(360,000) and $557,000 (2009 – $317,000 and $803,000). Financing activities Financing activities for the three and six month periods ended January 31, 2010 totaled $nil and $11,597,000 respectively (three and six month periods ended January 31, 2009 were $nil and $9,659,000 respectively).All financing activities reflect the net proceeds of two separate private placements. Investing activities Use of cash in investing activities for the three and six month periods ended January 31, 2010 totaled $239,000 and $484,000 respectively (three and six month periods ended January 31, 2009 were $37,000 and $74,000 respectively)and represents capital acquisitions in both fiscal periods. LIQUIDITY AND CAPITAL RESOURCES Since inception, the Company has financed its operations from public and private sales of equity, the exercise of warrants and stock options, and, to a lesser extent, interest income from funds available for investment, government grants, investment tax credits, and revenues from distribution, licensing and contract services. Since the Company does not have net earnings from its operations, the Company’s long-term liquidity depends on its ability to access the capital markets, which depends substantially on the success of the Company’s ongoing research and development programs. At January 31, 2010, the Company had cash and cash equivalents totaling $19,973,000 (July 31, 2009 – $14,494,000).The increase in cash and cash equivalents in fiscal 2010 is the result of a private placement completed on September 8, 2009 where the Company issued 6,625,000 units at $2.05 per unit, for gross proceeds of $13,581,250.Each unit consists of one common share and one common share purchase warrant with each whole common share purchase warrant entitling the holder to purchase, subject to adjustment, one common share at a price of $2.87 until 5pm (Toronto time) on September 7, 2012.The total number of common shares issued as at January 31, 2010 was 59,800,335 (July 31, 2009 – 53,175,335). AtJanuary 31, 2010, the Company’s working capital was $20,218,000 (July 31, 2009 – $15,296,000). Based on our planned expenditures and assuming no material unanticipated expenses, our forecasts indicate that our cash reserves and expected cash from operations will be sufficient to meet our anticipated cash needs for working 3 of 5 capital and capital expenditures to the end of fiscal 2011.These planned expenditures do not include those necessary to conduct the proposed U.S. Phase I and Polish Phase I/II clinical trials for L-DOS47 or the proposed U.S. Phase II/III and European Phase III clinical trials for Topical Interferon Alpha-2b (low-grade cervical lesions).As previously stated, these trials will require substantial funding beyond the Company’s current resources. The Company will continue to seek additional funding to carry out its business plan and to minimize risks to its operations.Equity financing has historically been Helix’s primary source of funding, however, the market for equity financings for companies such as Helix is challenging, and the global economic downturn and credit crisis have added further challenges. There can be no assurance that additional funding by way of equity financing will be available.Any additional equity financing, if secured, may result in significant dilution to the existing shareholders at the time of such financing.The Company may also seek additional funding from other sources, including technology licensing, co-development collaborations, and other strategic alliances, which, if obtained, may reduce the Company’s interest in its projects or products.There can be no assurance, however, that any alternative sources of funding will be available.The failure of the Company to obtain additional funding on a timely basis may result in the Company reducing, delaying or cancelling one or more of its planned research, development and marketing programs and reducing related personnel, any of which could impair the current and future value of the business. It may also have a material adverse effect on the Company’s ability to continue as a going concern. The Company’s unaudited interim consolidated statements of operations and cash flows for the three and six month periods ended January 31, 2010 and 2009 are summarized below: Consolidated Statements of Operations for the three and six month periods ended January 31, 2010 and 2009 ($ thousands, except for per share data) Three months Six months ended January 31 ended January 31 Revenue: Product revenue License fees & royalties Expenses: Cost of sales Research and development Operating, general and admin Sales and marketing Amortization of intangible assets - 3 - 6 Amortization of capital assets 63 Stock-based compensation Interest income, net ) Foreign exchange loss / (gain) ) Loss before income taxes ) Income taxes - 24 11 54 Loss for the period ) Loss per share: Basic ) Diluted ) Consolidated Statements of Cash Flows for the three and six month periods ended January 31, 2010 and 2009 ($thousands) Three months Six months ended January 31 ended January 31 Cash provided by (used in): Loss for the period ) Items not involving cash: Amortization of capital assets 63 Amortization of intangibles - 3 - 6 Deferred lease credit (5 ) - ) - Stock-based compensation Foreign exchange loss / (gain) Change in non-cash working capital ) Operating activities ) Financing activities - - Investing activities ) Effect of exchange rate changeson cash and cash equivalents ) 18 ) ) Increase in cash ) ) Cash: Beginning of the period End of the period 4 of 5 The Company’s unaudited interim consolidated balance sheet as at January 31, 2010 and the audited consolidated balance sheet as at July 31, 2009 are summarized below: Consolidated Balance Sheets as at ($ thousands) 31-Jan 31-Jul Current assets: Cash and cash equivalents Accounts receivable Inventory Prepaid and other Non current assets 31-Jan 31-Jul Current liabilities: Accounts payable Accrued liabilities Deferred lease credit 25 25 Non current liabilities 85 98 Shareholders' equity The Company’s unaudited interim consolidated financial statements and management’s discussion and analysis of financial condition and results of operations are being filed today with Canadian securities regulatory authorities and will be available at SEDAR at www.sedar.com. About Helix BioPharma Corp. Helix BioPharma Corp. is a biopharmaceutical company specializing in the field of cancer therapy. The Company is actively developing innovative products for the prevention and treatment of cancer based on its proprietary technologies. Helix's product development initiatives include its novel L-DOS47 new drug candidate and its Topical Interferon Alpha- 2b. Helix is listed on the TSX and FSE under the symbol "HBP" and the OTCQX International Market under the symbol "HXBPF". For further information contact: Investor Relations Media Relations Robert Flamm, Ph.D.
